Yesawich, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1987, which ruled that claimant was entitled to receive unemployment insurance benefits.
Since the circumstances under which claimant provided services as a home health aide to clients of Tender Loving Care (hereafter TLC), to whom claimant had been referred by TLC, are not substantially different from those presented in Matter of Whyte (Good Care Nursing Agency — Roberts) (132 AD2d 758, lv denied 70 NY2d 611) and Matter of Gentile Nursing Servs. (Roberts) (65 NY2d 622, revg 106 AD2d 763), wherein the claimants were determined to be employees of the referring agency, the Unemployment Insurance Appeal Board’s decision awarding benefits to claimant must be affirmed. And the fact that TLC is an employment agency does not, as TLC suggests, necessarily preclude a finding that it was also claimant’s employer (see, Matter of Central Employment Agency [Ross], 58 AD2d 688; Matter of Cornell Design Co. [Levine], 47 AD2d 567). Nor do we find that TLC was deprived of counsel or any other due process deficiency in the manner in which the administrative hearing was conducted.
*163Decision affirmed, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.